 LESLIE METAL ARTS COMPANY137LeslieMetal Arts Company,Inc.andInternationalUnion,United Automobile,Aerospace and Agricul-tural Implement Workers of America(UAW) andEmployeeCommunicationCommittee.Cases7-CA-8368,7-RC-10230, and 7-RM-832November 10, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn July 26, 1971, Trial Examiner Herbert Silber-man issued his Decision in the above-entitled pro-ceeding, finding that the Respondent had engaged incertain unfair labor practices within the meaning ofthe National Labor Relations Act, as amended, andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in theattached Trial Examiner's Decision. The Trial Exam-iner further found that the Respondent had notengaged in certain other unfair labor practices asalleged in the complaint and recommended dismissalof those allegations. In addition, the Trial Examinerfound merit in certain objections to the election inCases 7-RC-10230 and 7-RM-832 and recommend-ed that that election be set aside. Thereafter, theRespondent filed exceptions to the Trial Examiner'sDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbrief and has decided to affirm the Trial Examiner'srulings, findings,' and conclusions 2 and to adopt hisrecommended Order, as herein modified.Our only disagreement with the Trial Examiner goesto the following:1.The Trial Examiner found that Respondent, byusing the profits from the food vending machines initsPlant 5 to give its employees a potluck dinner,violated Section 8(a)(l) of the Act and engaged inobjectionable preelection conduct.AlthoughRespondent held this dinner shortlybefore the December 3, 1970, election, its decision tohold it predated the Union's organizing activities atRespondent's Plant 5, and similar dinners were heldatRespondent's Plants 1 and 4. We are thereforeunable to conclude that Respondent's actions regard-ing this dinner at Plant 5 were motivated by unlawfulconsiderations.Moreover, unlike the Trial Examiner,we do not consider this incident to be objectionablepreelection conduct.2.The Trial Examiner also found that Respondentviolated Section of the Act and engaged in objectiona-ble preelection conduct by announcing a wage reviewon November 13, 1970. In support of this conclusionthe Trial Examiner found that in 1968 and 1969Respondent announced its plans regarding wagereviews in January, while in 1970, this announcementwas made 3 weeks prior, to the December 3 election.We view this announcement as being nothing morethan a report to Respondent's employees that Res-pondent had been engaging in its annual fall review ofwages but that due to complicating factors (a strikeinvolving one of Respondent's major customers)completion of the review had been delayed. We alsonote that in years preceding 1968, wage reviewannouncements were made at approximately thesame time as the one involved herein.We therefore conclude that this 1970 announce-ment did not constitute a promise of a wage increaseand amounted to nothing more than permissiblepreelection propaganda.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adoptsas itsOrder the recommend-ed Order of the Trial Examiner as modified below andhereby orders that'the Respondent, Leslie Metal ArtsCompany, Inc., Grand Rapids, Michigan, its officers,agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's recommended Order,as so modified:1.Delete paragraph 1(e) and substitute thereforthe following:"(e) Promising or granting employees benefits orimprovements in their conditions of work to dissuadeor discourage them from joining or assisting theabove-named Union or any other labor organiza-tion."2.Substitute the attached notice for the noticeattached to the Trial Examiner's Decision.IT IS FURTHER ORDERED that the election conductedin Cases 7-RC-10230 and 7-RM-832 on December 3,1970, be, and it hereby is, set aside, and that thepetitions filed therein be, and they hereby are,dismissed.IThe Respondent has excepted to certaincredibility findings made bythe TrialExaminer.It is the Board's establishedpolicynot to overrule aTrialExaminer's resolutions with respectto credibilityunless the clearpreponderance of all of the relevant evidence convinces us that theresolutions were incorrect.StandardDry WallProducts,Inc.,91 NLRB 544,enfd.188 F2d 362 (C A. 3). We havecarefully examinedthe record andfind nobasis for reversing his findings.2We do not adopt the TrialExaminer's"good-faith doubt" test infinding a violation of Section 8(a)(5) inasmuch as such test has beenabandoned.See N.L.R.B v GisselPacking Company, Inc.,395 U.S. 575.We do, however,affirm theGisselbargaining order recommended by theTrialExaminer.194 NLRB No. 20 138DECISIONSOF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT dominate or interfere with theadministration of the Employee CommunicationCommittee at our plant 5 or with the formation oradministration of any other labor organization ofour employees and we will not contribute supportto the Committee or to any other labor organiza-tion of our employees.WE WILL NOT give effect to any agreement wemay have with the Employee CommunicationCommittee at our plant 5.WE HAVE withdrawn all recognition from theEmployee Communication Committee as therepresentative of any of our employees at our plant5 and we have completely disestablished suchCommittee as the representative of any of ouremployees at plant 5.WE WILL, upon request, bargain collectivelywithInternationalUnion, United Automobile,Aerospace and Agricultural Implement Workersof America (UAW), as exclusive representative ofall employees in the unit described below, withrespect towages,hours, and other workingconditions and, if an understanding is reached,embody it in a signed contract. The appropriateunit is:All production and maintenance employ-ees employed at our Plant No. 5 located at3065 Breton Road, Grand Rapids, Michigan;but excluding all office clerical employees,guards and supervisors as defined by the Act.WE WILL NOT threaten employees with unfavor-able changes in their conditions of work or otherreprisalsif they should support or assist the above-namedUnion or any other labor organization.WE WILL NOT promise or grant employeesbenefits or improvements in their conditions ofwork to dissuade or discourage them from joiningor assistingthe above-named Union or any otherlabor organization.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof their right to self-organization, to form, join, orassist the above-named Union or any other labororganization, to bargain collectively throughrepresentatives of their own choosing, to engage inconcerted activities for the purpose of collectivebargaining or other mutual aid or protection, or torefrain from any and all such activities.LESLIEMETAL ARTSCOMPANY, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 500 Book Building, 1249 Washington Boule-vard,Detroit,Michigan48226,Telephone313-226-3200.TRIAL EXAMINER'S DECISION ANDREPORT AND RECOMMENDATIONS AS TOOBJECTIONS TO AN ELECTIONSTATEMENT OF THE CASEHERBERT SILBERMAN,TrialExaminer:This consolidatedproceeding was heard at Grand Rapids, Michigan, on May18 and 19, 1971. Following the close of the hearing briefsweresubmitted on behalf of the parties.THE PLEADINGSThe complaint in Case 7-CA-8368, dated March 26,1971, alleging that Leslie Metal Arts Company, Inc., hereinreferred to as the Employer or the Company, has engagedin and is engaging in unfair labor practices within themeaning of Section 8(aXl), (2), and (5) of the NationalLaborRelations Act, as amended, is based upon a chargefiled on December 10, 1970, and an amended charge filedon February 5, 1971, by International Union, UnitedAutomobile, Aerospace and Agricultural Implement Work-ersofAmerica (UAW), herein called the Union. Insubstance, the complaint,as amended at the hearing,alleges that:(1)Since September 30, 1970,theRespondent hasestablished, has contributed financial and other support to,has maintained control over, and has dominated a labororganization of its employees at its plant 5, located at 3065Breton Road in Grand Rapids, Michigan,known as theEmployee Communication Committee, herein called theCommittee,and has engaged in collective bargaining withthe Committee.(2) Since October 19, 1970, the Union has represented amajority of the employees working at Respondent's plant 5in the unit hereinafter described and since that date theUnion has requested and the Respondent has refused torecognize and to bargain with the Union as the exclusivecollective-bargaining representative of such employees.(3) By the foregoing and other conduct described in thecomplaint Respondent has interferred with, restrained, andcoerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act. It is further alleged that LESLIE METAL ARTS COMPANY139sheet permitting the Union to forward their names to theCompany as inpiant organizers for the Union. The next daythe complained of conduct was engaged in by Respondentfor the purpose of undermining the majority status of theUnion and served to prevent the employees in the describedappropriate unit "from freely registering their choice as torepresentation and the possibility of the conduct ofuncoerced election."Respondent interposed an answergenerally denying that it has engaged in the alleged unfairlabor practices.With respect to the representation proceeding: A petitionrequesting certification of representatives was filed by theUnion in Case 7-RC-10230 on October 29, 1970, and apetition requesting a determination of representation wasfiled by the Employer in Case 7-RM-832 on October 23,1970. Thereafter, the parties entered into a Stipulation forCertification Upon Consent Election, which was approvedby the Regional Director of the Board on November 10,1970. Pursuant thereto, an election by secret ballot was heldon December 3, 1970, among the employees in thefollowing unit:All production and maintenance employees employedby the Employer at Plant No. 5 located at 3065 BretonRoad, Grand Rapids, Michigan; but excluding alloffice clerical employees, guards and supervisors asdefined by the Act.The tally of ballots shows that of approximately 73 eligiblevoters, 28 cast votes for the Union and 34 cast votes againstthe Union. On December 9, 1970, the Union filed timelyobjections to conduct affecting the results of the election.The Regional Director on March 26, 1971, issued his reportthereon in which he found that the objections parallel insubstantial part the allegations set forth in the complaint inCase 7-CA-8368, and that the determination of theobjectionsdependsupon the resolution of materialquestions of fact. Accordingly, the Regional Director onthe same date issued an order directing that the three casesnamed in the caption hereof be consolidated for thepurpose of hearing, ruling, and decision and that thereafterCases 7-RC-10230 and 7-RM-832 be transferred to andcontinued before the Board.Upon the entire record in the cases and from myobservation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Company, a Michigan corporation, is engaged in themanufacture, sale, and distribution of dies, plastic automo-tive parts, and related products. It maintains and operatesseveralmanufacturing facilities in the State of Michiganincluding its plant 5 located at 3065 Breton Road, GrandRapids, Michigan, which is the only facility involved in thisproceeding. During the calendar year 1970, which period isrepresentative of its business operations, the Companypurchased and caused to be transported and delivered to itsplant 5 directly from points located outside the State ofIJames Johnson and Albert Gibson, who were called as witnesses forRespondent, testified that after the October 15 union meeting they togetherwith Jerry Cramer spoke with Schultze about the authorization cards.According to Johnson, "Mr. Schultze told us these cards were not a vote.They were to entitle us to have a vote in the shop." Gibson testified thatMichigan goods and materials valued in excess of $50,000,and manufactured, sold, and shipped from its plant 5products valued in excess of $500,000 of which productsvalued in excess of $50,000 were shipped directly to pointslocated outside the State of Michigan. The Companyadmits, and I find, that it is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.H. THE LABOR ORGANIZATIONS INVOLVEDThe Union and the Committee are labor organizationswithin the meaning of Section 2(5) of the Act.III.THEUNFAIR LABOR PRACTICESThe Company operates several plants in the GrandRapids area. The facility involved here is plant 5, whichbegan operations inMarch 1968 and which employsapproximately 80 to 90 persons. The Company's executiveoffices are located at its largest facility, plant 1, whichemploys 250 persons.The Union has made several attempts to organize plant 1.Itsmost recent effort began in February 1970 and hascontinued during most of the time pertinent to this case. Asan ancillary development to its activities at plant 1 theUnion organized plant 5. On August 29, 1970, fouremployees (Alexander Duck, Janice Edsall, Shery Wilson,and Hazel De Roo) who work at plant 5 invited themselvesto a meeting called by the Union for the employees of plant1.At the close of the meeting the four spoke with theUnion's International representative,Walter C. Schultze,about organizing plant 5. Schultze informed them that theUnion was concentrating its efforts on plant 1 and woulddefer organization of plant 5 to a later date. Nevertheless,the four signed union authorization cards at that meeting.About October 13 or 14, 1970, two plant 5 employees,Alexander Duck and Albert Gibson, separately telephonedSchultze suggesting that the Union should then begin anorganizational drive at plant 5. After Schultze spoke to theother plant 5 employees whom he had met on August 29, hescheduled a meeting for Thursday evening, October 15,1970. Notice of the meeting was passed by word of mouth.About 15 to 20 plant 5 employees attended on October15. Schultze chaired themeeting.Among other things, heinformed the audience as to the purpose and the meaning ofthe authorization cards. He told them that the cards "stoodfor exactly what it said on there" and that its purpose was toindicate that the signer wanted the Union to represent him.He also told the audience that after 60 percent of theemployees had signed authorization cards he would notifythe Company that the Union had a majority, he would askfor recognition, and would offer to submit the cards to animpartial third party to check against the Company'spayroll; but if the Company refused, then he would use theauthorization cards to -demonstrate the Union's proof ofinterest to the NLRB.1 Authorization cards were signed atthat meeting. In addition, a number of employees signed aSchultze said to the three employees that the cards were "to show thecompany we wantedan election held andthe carditselfwould not bringthe union in." Schultze denied that he told any employees that the purposeof the authorization cardswas to get an election. I credit Schultze.Furthermore, the languageof the card is clear andunambiguousand there(Continued) 140DECISIONSOF.NATIONALLABOR RELATIONS BOARDsheet permitting the Union to forward their names to theCompany as inplant organizers for the Union. The next dayadditional authorization cards were given to Sherry Wilsonfor distribution to employees. Wilson also undertook toreturn the signed cards to the Union. A total of 47 cardswere signed by plant 5 employees between August 29 andOctober 30, 1970.2On October 16 the Union wrote to the Company twoletters listing therein the names of 23 plant 5 employeeswho were acting as members of the Union's organizingcommittee.Thereafter, on October 19 the Union wrote to theCompany advising that a majority of its production andmaintenance employees at plant 5 had designated theUnion as their representative, that it stood ready to proveitsmajority "by submitting signed authorization cards,"and that it desired to enter into collective-bargainingnegotiations with the Company. As of said date, there were72 employees in the appropriate collective-bargaining unitof whom 41 had signed union authorization cards. OnOctober 22 the Company wrote to the Union declining itsrecognition request. Promptly thereafter the Company, onOctober 23, filed a representation petition with the Boardwhich was followed by a similar petition filed by the Unionon October 29. The parties subsequently entered into aStipulation forCertificationUpon Consent Electionpursuant to which an election was held on December 3,1970, which the Union lost.Establishment of the CommitteeThere is no substantial dispute concerning Respondent'sattitude towards the organization of its plant 5 employeesor its responsibility for the establishment of the Committee.The testimony of Donald B. Huizenga, Respondent'spersonnel director since October 1967,3 is for the most partuncontradicted.Huizenga testified that he learned of the organizingcampaign at plant 5 on October 16 when Eldon Ringler, theoffice manager at plant 5, informed him by telephone thatgirlshad been observed soliciting and signing unionauthorization cards in the plant. The same day he causedthe following notice to be posted on the bulletin board inthe plant:OCTOBER 16,1970isno basis for either Johnson or Gibson to have been misled as to thepurpose or the meaning of the authorization cards2The 47 authorization cards introduced in evidence are identical. Oneside reads as follows:TO: ALL EMPLOYEESWe understand that union authorization cards arebeing circulated in the plant. Some of you haveapparently been asked tosignone of these little cards.We want you to be aware that these "harmless littlecards" are not really harmless. Regardless of what youmight be told about "just signing up with the rest" or"only gettingan election",whenyou sign one of thesecards, you are actuallyauthorizingthe Union to representyouwithout knowing the facts and what you may begetting into.This makes it clear these cards are not so harmless.We don't believe that most of our employees want aunion nor do any of them need one. REMEMBER: Thebest rule to follow is DON'T SIGN A UNION CARDUNLESS YOU KNOW THE FACTS AND WANT AUNION.According to Huizenga the decision to establish theEmployee Communication Committee at plant 5 antedatedthe Union's organizational drive at that facility. Huizengatestified that a similar committee had been created by theCompany at plant 1 in February 1968. The impetus for itsestablishment, according to Huizenga, was that employeesat plant 1 requested the Company to organize some formalchannelofcommunication between themselves andmanagement after the Union had lost a Board-conductedelection in December 1967.4 The Employee Communica-tionCommittee which the Company had established atplant 1 was used as the model for the Committee which theCompany later established at plant 5. The operatingprocedure, referred to below, for the Committee at plant 5isa copy of the operating procedure for the EmployeeCommunication Committee at plant 1.Huizenga explained that when the Employee Communi-cation Committee was established at plant I it was not thenextended to other company plants because, among otherreasons,the other plants were smaller and management atthe individual plants was able to hold regular departmentalmeetingswith their employees. However, on August 21,1970, Company President Leslie Tassell instructed Huizen-ga to establish an employee communication committee forplant 4,5 which was done in September 1970 and also toestablish such committee for plant 5 as soon thereafter as hewas able. Huizenga testified that plant 4, which is largerthan plant 5 and which began operations in 1966, was toreceive the committee first because "we felt there was agreater need there" arising from dissatisfaction on the partof the employees at that plant with their foreman and withthe plant manager, both of whom were later replaced. ,This card will be used to secure recognition andcollective bargaining for the purpose of negotia-ting wages,hours,and working conditions.YOU HAVE THE RIGHT UNDER FEDERAL LAW TOORGANIZE AND JOIN A UNIONBy joiningthe UAW,you have the support of one ofthe world's largest Unions.For furtherinformationcontact:KENNETH W. ROBINSON, DIRECTORRegion1-D, UAWBox H,Grand Rapids,Mich. 49501Telephone 949--4100The otherside reads as follows:AUTHORISATION TO UAWDate19authorize UAW toI,representme in collec-Print Nametive bargaining.Address-No.StreetCityPhone No.Class of WorkHourly RateClock No.Dept. No. ShiftEmployed ByCompanyAddressSignature of Employee3Huizenga acts as personnel director for all five of theCompany'splants. He maintains his office in plant I.4The Unionalso lost an election at plant I in 19665Plant 4 is located close to plant 5. LESLIE METAL ARTS COMPANYIn late September 1970 the Company began to take stepstoward the creation of the Employee CommunicationCommittee at plant5.Thefollowing notice was posted onthe plant's bulletin board:SEPTEMBER 30, 1970TO:ALL PRODUCTION UNIT EMPLOYEES,PLANT NO.5SUBJECT: EMPLOYEE COMMUNICATION COM-MITTEEWe are pleased to report that, through the combinedefforts of our employees and management at Plant No.5, it has now grown to the size where we believe that anew method of communication between employees andmanagement will be helpful to everybody. This is toannounce that we are in the process of establishing anEmployee Communication Committee and wish toreport thatmost of the arrangements have beencompleted.During the week of October 5th through 9th, we willbe holding a meeting with each department of all shiftsfor the purpose of reviewing and discussing theproposed operating procedure. A copy of the proposedprocedure will be posted for your review.We urge you to keep up your fine effort.As stated in the notice, departmental meetings were heldbetween October 5 and 9. Janice Edsall described whatoccurred at the meeting of the assembly department whichwas held on October 6. Present were Huizenga, Tassell, andPlantManager Harold Wind. Huizenga did most of thetalking. He said that the meeting was called to discuss theEmployee Communication Committee and described itspurpose as being to work out problems between theemployees and the Company, to have better employeecommunications, and to permit employees to bringproblems to their representatives who in turn would raisesuch problems at the meetings and attempts would be madeto solve them. Also Huizenga stated that the Committeewould represent the employees in disciplinary matters, andthat a committee representative would be present wheneveran employee is given a reprimand. Huizenga also describedthe procedure under which the Committee would operate.Among other things, he said that the members of theCommittee would be selected automatically on a senioritybasis.Edsall objected, stating that the employees wouldrather elect their representatives than have the representa-tives appointed. Tassell responded that he did not see whythe established procedure should be changed but neverthe-less the change suggested could be made. No decisionregarding the appointment or election of representatives tothe Committee was made at that meeting. However, theCompany ultimately acceded to the election request. OnOctober 15 the following notice was posted in plant 5:TO:ALL PRODUCTION UNIT EMPLOYEES,PLANT #5SUBJECT: EMPLOYEE COMMITTEEDuring our recent discussions of the proposedCommittee Procedure, we received many goodsugges-tions.We want to thank you for your interest and141participation.We have already begun to work on themand some changes have been made.Several employees indicated a strong desire to selecttheir own department representatives. The companyindicated at the time that it felt the proposed method ofselecting from the seniority list would work better butalso stated the Procedure could be made flexible.We are desirous of getting the Committee establishedwithout further delay. Therefore, the company isagreeable to allow the employees to indicate theirpreference in this matter on a tally slip. The tally slipswill be distributed Thursday, October 15th. Please dropyour tally in the box at the Timekeeper's Office.The following have been selected to count the tallies:Mrs. Janice Edsall,Mrs. Barbara LaPema, Mr. AlDuck and Mr. Al Ringler.Thank you for your cooperation.As announced a vote was taken to determine whether theemployees preferred the representatives to be chosen byappointment or by election. The ballots were distributed byOfficeManager Eldon Ringler, and were counted in theCompany's conference room in the presence of Ringlerwho helped with the count. A majority was in favor of theelection of the representatives. Employees who stayed aftertheir normal shift hours to help with the count were paid fortheir time.Despite the fact that the next day, October 16, theCompany learned of the organizational activities at itsplant 5 and within a few days thereafter received theUnion's letter of October 19 demanding recognition, anddespite the further fact that before the month ended boththeCompany and the Union had filed representationpetitions with the Board and the Company and the Unionlater entered into a Stipulation for Certification UponConsent Election, nevertheless, the Company continuedwith the implementation of its plan for the establishment ofthe Committee at plant 5.On November 10 the following notice was posted:TO: ALL EMPLOYEES, PLANT # 5SUBJECT: EMPLOYEE COMMUNICATION COM-MITTEEWe have revised our Employee Committee Proce-dure and are now ready to set up the first meeting of thedepartment representatives.A copy of the revisedprocedure has been posted for your information.Based on the current department employment level,we propose that department representatives be selectedfrom the following:1st Shift2d ShiftDEPT.No. of RepsNo.of RepsAssembly1Die Cast1Plastics1Tool Room1ShippingInspection1Maintenance lPLEASE NOTE: All employees must have at least 142DECISIONS OF NATIONALLABOR RELATIONS BOARDsix (6) months seniority to be eligible to serve. YourForeman will conduct the first election within yourdepartment with the help of two other employees thathe will select as tellers.We suggest that an employeereceive a majority of the votes to be elected representa-tive.Record will be maintained of the results and thenew representatives will meet with management Friday,November 13, at 3:00 PM in the Conference Room.In the morning of November 11, Mrs. Edsall telephonedInternational Representative Schultze. She informed himabout the Committee and asked if she should stand forelection. Schultze replied in the affirmative. Schultze thentelephoned Huizenga and told Huizenga that the Commit-teewas illegal and threatened to file a charge if theCompany continued with its plan to establish such acommittee. Huizenga replied that he would take the matterunder advisement. While the Company did not respond toSchultze directly, on November 13 it posted the followingnotice:TO: ALL EMPLOYEES, PLANT # 5As you know we set up an Employee CommunicationProcedure several weeks ago. We askedyouto decidehow you wanted it to work. You made that decision bymajority vote. The first meeting for this new procedureis set for today, November 13.We thought you should know that the UAWorganizer called us this week and tried to tell us wecould not have that meeting. He threatened to fileunfair labor practice charges if we went ahead with it.For some reason, he doesn't want us to meet with you.We are going to have that meeting regardless of Mr.Organizer's threats.We have every right to talk withyou and you have every right to talk with us. The wholepurpose of the Communication Procedure is to give allof us- management and employees-the chance to sitdown together and listen to each other.Ask yourselves these questions.Why does Mr.Organizer tell you not to talk to us? Why does he try toprevent us from talking to you? Is he afraid that youmight discover that you don't need him?The election of departmental representatives was con-ducted on November 11 by the departmental foremen.Thereafter, the names of the persons elected as representa-tives were posted on a bulletin board. The first committeemeeting was held on November 13 and additional meetingswere held monthly thereafter. Although the representativeshave been paid for the time they spent at the meetings,employees have not been required to pay any dues tosupport the Committee's operations. The minutes of thecommittee meetings were prepared by Huizenga. At thefirst committee meeting copies of the operating procedurefor the Employee Communication Committee were passedout to the representatives and thereafter a copy of theoperating procedure was posted in the plant.Janice Edsall who was elected first chairman of theCommittee testified that during the 6 months she served onthe Committee all meetings of the Committee were held in6Thus, the Company has imposed the requirements that employeesmust have at least 6 months' seniority to be eligible to serve on theCommittee, that the representatives shall be selected only from amongemployees of the Company, that the size of the Committee will bedetermined by the number of operating departments and the number ofthe Company's conference room and there was never anymeeting, of the Committee without representatives ofmanagement being in attendance.That the Committee is a labor organization within themeaning of the Act is not in dispute-Respondent's answeradmits such allegation. Also, Respondent acknowledgesthat it is responsible for the establishment and theorganization of the Committee and for the definition of itsfunctions. The Company's printed "Employee Handbook"for plant 5, which was distributed on November 5, 1970,contains the specific statement that "we have establishedthe Employee Communication Committee." The handbookcontains the following description of the establishment,organization, and function of the Committee:Your Company desires to promote and maintainharmonious working relationships among employees aswell as between employees and management. To thisend we have established the Employee CommunicationCommittee. Its purpose is to improve the communica-tionsbetween employees and the Company; foridentifying problems of mutual interest; for transmit-ting suggestions from employees for changes in policiesand procedures that are consistent, fair and equitable toemployees as well as the Company; and to insure thatemployees are properly represented in the exercise ofdisciplinary action, such as written reprimands, discipli-nary layoffs and discharges.The organization of the Committee, method ofselectingmembers, eligibility to serve on the Commit-tee,term of service, functions of the departmentrepresentative, and all other procedures governing theoperation of this Committee are in the CommitteeOperating Procedure. The Committee elects its ownChairman. Minutes will be maintained of each meeting,and posted to the bulletin board.So far as the record shows the Committee has beenorganized and functions as described in the EmployeeHandbook and in accordance with a typewritten manualpromulgated by the Company and entitled, "EmployeeCommunication Committee Operating Procedure," exceptonly for the selection of the representatives of theCommittee-the Company having acceded to its employ-ees' request that the representatives shall be elected insteadof appointed. Even in this area the Company's dictates havedetermined the size of the Committee, the basis forselection tomembership on the Committee, and theconditions governing eligibility to serve on the Committee .6The firstmeeting of the Committee was held onNovember 13, 1970. The Company was represented byHuizenga, Ringler, and Wind. The minutes of the meeting,which were prepared by Huizenga, reflect the following:Itwas announced that the purpose of this meeting is todiscuss some of the problems that employees are havingwithin their departments and to answer questions. Thismeeting isnot for the purpose of bargaining anythingwith the employees since this would be unlawful underthe present circumstances. However, we recognize theshifts for each department and thatthe representativesshall be elected on adepartmental basis by shift and only from among employees working onthe particular shift Thus,a representative whose shiftis changed or who istransferred from one department to another wouldautomatically lose hisstatus asrepresentative. LESLIE METAL ARTS COMPANY143need for discussion of problems and are going to discussthe same.Regarding the quoted portion of the minutes Janice Edsalltestified without contradiction that the following occurred:Huizenga said "[s Jomething about receiving a call from Mr.Organizer, and I said you mean Walt, and he said yes,threatening him with unfair labor charges if they wentahead with the meeting, but he said there was nothing toprevent them from meeting with us to discuss things, aslong as they didn't do anything about it." The disclaimer bythe Company that the November 13 meeting was for thepurpose of bargaining with the Committee is inconsistentwith what in fact transpired. The minutes reflect discussionofmany subjects. Thus, a complaint was made thatproduction rates were not shown on the production cardsthat hang on the presses.? The employee representativeswere promised that this would be done and the rates wereposted about 1 week before the election. The Companypromised to investigate a suggestion for the installation of acoin changer in the lunchroom .8 Also consideration was.given to a complaint that the overhead lights in theassembly department were inadequate. Wind advised themeeting that approval for additional lights had beenreceived.New lights were installed in the assemblydepartment 2 days before the election.9 The followingexcerpt from the minutes of the December 10, 1970,committeemeeting reflects the changes effected by theCompany as a result of the complaints registered and thediscussionshad at the meeting of November 13, 1970.RESPONSETO INCOMPLETEITEMS FROM PRIORMEETING(11-13-70).Number in parenthesis refers to Item of Novembermeeting.(IC) Indicates Item Complete.1.(3)Postingproductionrates-DieCast-Completed. per E. Ringler. (IC)2.(4) Coin changer. Installed. (IC).3.(5)Trim Press# 3-Repairsmade, repeatmechanism will be installed as soon as factory sendsinstallation instructions. per R. Herrick.4.(6A)Difference in rate between Trim PressOperator and PackerAll Trim Press Operators whoare required to pack or machine will be paid the Dept.average of the Trim Press Operators for that day,effective 12-7-70. per H. Wind. (IC).5.(7A) Die Cast machine shut down. Proper creditfordown time. CO. ADVISED Foreman givenauthorization to OK time on card as marked byTimekeeper. per H. Wind. (IC).6.(7B) Die Cast-Production rates on Trim Press.Will establish temporary rates on jobs running bad andalso on machining if tied in with Trim Press rate untilproblem is corrected. per H. Wind. (IC).7There had been a practice of posting such production rates which wasabandoned some time prior to November 13, 1971.8According to Huizenga, Respondent had already discussed the subjectwith the Company that furnishes the vending machines.9Edsall testified that a complaint employees had made on October 6and also at earlier departmental meetings that they should be permitted to7.(8)Postingproduction rates-Plastics-Com-pleted. per E. Ringler. (IC).8.(9)Company will continue to furnish necessarygloves and aprons. Procedure to be set up through crib.Plastics Dept. Foreman may be permitted to hand outgloveswhen assigningjob. per R. Herrick.9.(10) Stools-On 11-25-70 counted 36-30 em-ployees on job. Will buy more if needed. Employeesreport several stools being used for piling stock. COADVISED Maintenance will build stands for stock. perH. Wind.10.(11) Vending Machines-Canteen service con-tacted and told need more variety, keep machines filled,repair immediately and Company has 2nd and 3rd shiftemployees that needservice. per D. Huizenga. Employ-ee request sandwich machine and heating oven.11.(13) Exhaust Pan-Two fans have been orderedand will be delivered in approximately two weeks. Willinstall upon delivery. per H. Wind.12.(14)Overhead lights-Assembly Dept. Haveinstalled 3-8' lights and moved old lights to otherlocations in plant.Will check to make certain all lightsordered are in and check for need of additional lights.per H. Wind.13.(15)AssemblyDept. (2nd)-Need MaterialHandler cooperation. CO. ADVISED reviewed withForeman and have hired additional man. per H. Wind.(IC).14.(16) Assembly rate complaint re: Maverick ashbox. CO. ADVISED met with Tool Room and assignedmen to make machine repairs where needed and theywere instructed to keep same maintained. Also, check tosee that front panels will be made properly. per H.Wind. Productionrate was timestudied and found to beOK and operators can make rate if equipment ismaintained. per B. Van Til.15.(18A) Plastics Dept.-Quality Control Stand-ard. CO. ADVISED all Foremen advised as to QualityControl standards. Also, Inspector will be instructed toreport to Foreman if there are rejects and Foreman willinstruct operators. Inspector will not be permitted tostop operator but must go through Foreman. per R.Herrick.16.(18B) Plastics Dept. needs cleaning equipment.CO. ADVISED procedure set up through crib andadditional supplies will be ordered as needed. per R.Herrick.17.(19)ToolRoomneedsMaintenance itemsavailableafterhours.Keys given to Tool RoomForeman. per R. Herrick. (IC).18.(20) Tool Room Machinist Job definition nowbeing reviewed. Not yet complete. per H. Wind.19.(22)Tool Roomneedsbench with hoist. Allparts ordered including hoist. per H. Wind.20.(23) Crib man hired effective 12-7-70. per E.Ringler. (IC).wear tennis shoes ratherthan hard-soled shoesin the assembly departmentwas finallygranted attheNovember 13 meeting. Theminutes do notreflect thisAccordingtoHwzenga,at the meetingof the assemblydepartmenton October 6 CompanyPresidentTassell toldthe women thatthey couldwear tenors-type shoesso long as the soles werefive-eighths ofan inch thick 144DECISIONS OF NATIONALLABOR RELATIONS BOARD21.(26B) Employees walking around with coffee.Foreman and employee advised. per R. Herrick. (IC).Further Actsof Interference,Restraint, andCoercionThe complaintallegesthat on November 13, 1970, theRespondent announced benefits and improvements in theconditionofemployment at the committeemeetingdescribed above in order "to dissuade its employees fromjoining, aiding orassistingthe Union, and to dissuade amajority of the employees in the unit . . . from designatingtheUnion as their exclusive agent for the purposes ofcollectivebargaining with the Respondent." It furtheralleges thatRespondent, implemented and granted thebenefits and changes in conditions of work announced attheNovember 13 meeting for the same purpose. Theseallegationsof the complaint are readily supported not onlyby reasonable inferences that can be drawn from thecircumstances relating to the establishment of theCommittee10 but also from the Company's bulletin whichwas posted on November 13, 1970. With reference to thecommittee meeting scheduled for that day it states, "Whydoes Mr. Organizer tell you not to talk to us? Why does hetry to prevent us from talking to you? Is he afraid that youmight discover that you don't need him?" The unmistaka-ble import of this notice is that the Company wasundertaking to establish the Committee as a substitute forunion representation.Additional benefits of thesamecharacter were promisedor given to the employees in the period before the election.Thus, about Thanksgiving Day the Company used theprofits from the food vending machines to give itsemployees a potluck dinner. According to Huizenga thedecision to do this was reached in September. However,even if this were true the timing was singularly inappropri-ate in the light of the pending election.Another benefit promised the employees and one of amore substantial and meaningful nature was the possibilityof a wage increase. On November 13, 1970, the Companyposted the following notice:TO ALL EMPLOYEES:We have been conducting our annual fall review ofwage rates and costs, looking ahead to a general wageincrease.10AlthoughHuizengatestified that the Company had decided toestablish the Committee before it had learned ofanyorganizationalactivity at plant 5, the purpose of the Committee was the same as at plant1;namely, to provide the employees with a company-sponsoredorganization to deal with management so that they would have no desire toobtain other representationWhen the decision was made to establish theCommittee at plant 5 the Union was actively organizing nearby plant I anditmay fairly be inferred that the Committee at plant 5 was established as acountermeasure to possible future organizational activity at that facility.Furthermore, the Company proceeded with the implementation of its planto establish the Committee even after it learned about the organizationaldrive at plant 511Respondent contends that the Company "typically announced payadjustments" each year However, for 1969, the announcement was datedJanuary 21, 1970; for 1968, the announcement was dated January 10, 1969.(Announcements for earlier years would not have applied to plant 5 whichdidn't begin operations until March 1968.) Whereas in the prior 2 years thewage review announcement was made in early January, in 1970 it wasmade on November 13-3 days after the Regional Director approved theStipulation for Certification Upon Consent Election and 3 weeks beforeThe past three months have been unprofitable due toslow start-up problems,new toolingchanges, and amore competitivemarket-along withloss ofsales dueto the GM-UAW strike.However,with the cooperation of everyone tominimizethe mishandling of parts causing high scrapfactors, and an honest effort toward productivity, wefeel confident that when General Motors is back in fullproduction we will complete our normal wage review.In accordance therewith pay raises were granted in January1971.11Prior to the election, Company President Tassell spoke tothe employees at departmentalmeetingsin an effort topersuade them to vote against the Union. Janice Edsalltestified as to the speech made by Tassell to the employeesof the assembly department between 3:15 and 3:30 on theday before Thanksgiving. According to Edsall, amongother things, Tassell said: "[H]e didn't think we needed aunionthere.... He didn't know why we wanted a unionbecause the union hada rigid setof rules to follow and hedidn't think we wanted that. He made the statement whenthe unioncame in, the pigs would take over, the plant getsreal dirty and something about owning a company, CastleHardware, and when theunion camein it went to the pigsand he sold it...." 12 The speech contains a loosely veiledthreat that should the Union win the election the plant rulesgoverning employee behavior would become more rigidwhich the employees would not like and that there would bea deteriorationin plant maintenancewhich might give riseto the possibilityof its sale.13ConclusionsWe have in thiscase a resuscitationof a type of unfairlabor practice which,, although once widespread, in the last2 decades generally has fallen into disuse. "Around the turnof the century some employers became aware of a shrewdalternative to repression and violence as the means offrustrating employee attempts at self-organization for thepurpose of collective bargaining. This was the companyunion. First the employer formed a union to his liking andthen recognized this creature of his own making. Thus, ineffect, he sat on both sides of the bargaining table; and attheDecember 3 election.Such timing served-and undoubtedly wasintended to accomplish such object-to impress upon the employees whatthe Company had informed them in another bulletin posted the'same day;namely, that they "don'tneed" an independent representative.Also it wasan artful suggestion to the employees that the results of wage review mightdepend-upon the outcome of the election.Contrary toRespondent, theselection of a mid-November date to announce the wage review was notjustified by past practice. If the practice of the preceding 2 years had beenfollowed the announcement would not have been made until after theelection.12 In general,Edsall's version of what transpired at the meeting wascorroborated by Alice Willingham.13AlexanderDuck testified about a conversation with PlantSupenntendent_HaroldWind which the complaint alleges constitutedunlawful interrogation. Although Wind did not testify at the hearing, Duckwas uncertain as to when the alleged conversation took place and histestimony in regard thereto on direct examination was substantiallyinconsistent with the affidavit which he furnished'to the Board during itspretrail investigation of the case.In these circumstances,I do not find theallegation of interrogation has been proved. LESLIE METAL ARTS COMPANY145the same time he foreclosed the possibilityof a genuinerepresentative coming to the fore. " 14 Even before enact-ment of the National Labor Relations Act the SupremeCourt "had recognized that the maintenance of a `companyunion,'dominated by the employer, may be a ready andeffectivemeans ofobstructing self-organization of employ-ees and their choice of their, own representatives for thepurpose of collective bargaining." 15 Company dominatedunions "serve as a meansof thwarting the policy ofcollective bargaining by enabling the employer to induceadherence of employees [thereto] in the mistaken belief thatitwas truly representative and afforded an agency forcollective bargaining, and thus to prevent self-organization.... " is Becausecompanyunionshad been deemed aprimary or attendantcause ofindustrial disputesin a largenumber ofinstances,Section 8(2) was enacted to eliminatesuch practices. "[T]he prohibition was aimed at employerswho had created subjugatedunionsto minimize the threatof organization by an outside union...." 17The organization, recognition, and dealing with theCommittee by Respondent constitute a classic violation ofSection 8(a)(2). The thrust of such violation is "to preventself-organization." " It is not surprising therefore that theUnion's cardmajority as of October 19, 1970, wasdissipated by the time the election was held on December 3.In thatinterimtheCompany established its EmployeeCommunication Committee and through the Committeeprovided the employees with a substantial number ofunprovements in their conditions of work. In addition, toensure that the employees would understand that it is theCompany to whom they should look for further benefitsand that they don't "need" the Union, the Companyannounceda wage review and authorized a potluck dinner.Although thiscase isgenerally free of the more commonforms of encroachment upon employees' self-organization-al rights-except for Tassell's speech to the assemblydepartment-nevertheless, the unfair labor practices foundare of such pervasive nature that "the possibility of erasingthe effects of past practices and of ensuring a fair election(or a fair rerun) by the use of traditionalremedies . . . isslight...." 18 Accordingly, a bargaining order is requiredto remedy effectively the Company's conduct.I further find that the Company's conduct in implement-ing its plan for the establishment of the Committee after ithad received the Union's demand for recognition, thegrantingof the improvements in the employees' conditionsof work, described above, and the promises of additionalbenefits, including the announcement of the wage review,in the context of Respondent's opposition to the Union,demonstratesthat the Company's rejection of the Union'srecognition demand was not based upon any good-faithdoubt of the Union's majorityclaim.Respondent's conductalso demonstrates an attitude antithetical to the collective-14Gregory and Katz, Labor Law (1948), p 599. See Report of theHouse Committee on Labor, H.R. 1147, 74th Cong., 1st Sess. 3(1935).15N.L.R B v. Pennsylvania Greyhound Lines, Inc.,303 U S. 261, 266.16N.L R.P.vPennsylvania Greyhound Lines, Inc.,303 U.S. 261, 271.17TheDeveloping Labor Law(BNA 1971), p. 137.18N.L.R.B. v Gissel Packing Company, Inc.,395 U.S. 575,614. InN L.R B v Drives, Inc.,440 F.2d 354, 367 (C.A 7), cited by Respondent,the court enforced the Board's bargaining order despite its dictum to theeffectthat the "ceaseand desist order disestablishing the Advisory Boardbargainingobjectives of the Act. Accordingly, I further findthat the Company has violatedSection 8(a)(5) and also, byreason thereof and by the other unlawful conduct foundabove, it has violated Section 8(a)(1) of the Act.IV.THE REPRESENTATION PROCEEDINGSFor the purpose of determining the objections to theelection only conduct occurring after the date on which theelection petitions were filed may be considered.19 AlmostalltheCompany's incriminatory conduct, found above,occurred after such date. It is no defense that theCompany's unlawful program was conceived prior to thecutoff date. The Committee was not formally organizeduntil after the cutoff date and only thereafter did it begin tofunction.Also, the benefits promised or given to theemployees, described above, which in the circumstances Ihave found to be unlawful20 were given in the periodbetween the filing of the representation petitions and theelection. Likewise, in the same period Company PresidentTassellmade the threat to the employees in the assemblydepartment which I also have found unlawful.I find that the Company's conduct, described above, hada coercive impact on its employees at plant 5 and tended toprevent them from making a rational election decision.Accordingly,Irecommendthat the election which wasconducted among the employees of plant 5 on December 3,1970, in the unit described above, be set aside. ,V. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Company set forth in section III,above,occurring in connection with the Company'soperations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.VI. THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices, I shall recommend that it cease and desisttherefrom and that it take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that Respondent established, dealt with,and dominated the Employee Communication Committeeat its plant 5, I shall recommend that it withhold andwithdraw all recognition from the Committee and com-pletely disestablish the Committee as the representative ofany of its employees. I shall also recommend thatRespondent cease giving effect to any agreement betweenitselfand the Employee Communication Committee.However, nothing herein shall be construed as requiring thewould eliminate any likelihood that Respondent'sviolation of §8(a)(2)would preclude the holding of a fair rerun." Furthermore, I do not believethe Board has accepted this dictum.19Goodyear Tire and Rubber Company,138 NLRB 453. It is immaterialto the result in this case whether October 23, when the Company filed itspetition,or October 29, when the Union filed its petition,isused as thecutoff date.20 SeeN L.R B v Exchange Parts Co.,375 U.S. 405, 409. 146DECISIONSOF NATIONAL LABORRELATIONS BOARDCompany to rescind, vary, or abandon any wages, rates ofpay,hoursof employment, or other conditions ofemployment now applicable to its employees or aspreventing the Company's employees from asserting anyrights in relation to their terms and conditions ofemployment which they may now have.Having found that the Respondent unlawfully hasrefused to bargain collectively with the Union, I shallrecommend that it be ordered to bargain collectively withtheUnion, upon request, with respect to rates of pay,wages, hours of employment, and other conditions ofemployment for the employees in the appropriate unitdescribed below and, if an understanding is reached,embody such understanding in a signed agreement.Respondent's unlawful activities, particularly its estab-lishment and its domination of the Employee Communica-tion Committee, go to the very heart of the Act and indicatea purpose to defeat self-organization of its employees. Theunfair labor practices committed by Respondent arepotentially related to other unfair labor practices pros-cribed by the Act, and the danger of their commission inthe future is to be anticipated from Respondent's conductin the past. The preventive purpose of the Act will bethwarted unless the recommended Order herein is coexten-sive with the threat. Accordingly, in order to make effectivethe interdependent guarantees of Section 7 and thuseffectuate the policies of the Act, an order requiringRespondent to cease and desist from in any mannerinfringing upon the rights of employees guaranteed in theAct is deemed necessary.Upon the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.By establishing, dealing with, and dominating theEmployee Communication Committee at its plant 5,Respondent has engaged and is engaging in unfair laborpractices within the meaning of Section 8(a)(2) of the Act.2.At all times since October 19, 1970, InternationalUnion, United Automobile, Aerospace and AgriculturalImplementWorkers of America (UAW), has been theexclusive collective-bargaining representative within themeaning of Section 9(a) of the Act of the employees in thefollowing described unit:All production and maintenance employees employedby the Employer at Plant No. 5 located at 3065 BretonRoad,Grand Rapids,Michigan; but excluding alloffice clerical employees, guards and supervisors asdefined by the Act.3.SinceOctober 22, 1970, by failing and refusing torecognize the Union as such exclusive collective-bargainingrepresentative and by failing and refusing to bargain ingood faith with the Union with respect to rates of pay,hours of employment, and other terms and conditions ofemployment, Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(aX5)of the Act.4.By threatening employees that if they should select21 In the event no exceptions are filed as provided by Section 102.46 oftheRules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as provided inthe Union as their collective-bargaining representative in apending election conducted by the Board they will besubject to more unfavorable conditions of employment,Respondent has restrained and coerced employees in theexercise of the rights guaranteed in Section 7.5.By promising and also by granting employees a wageincrease and other benefits and improvements in theirconditions of work to dissuade them from joining orassistingthe Union or voting for the Union in the pendingBoard-conducted election, Respondent has interfered with,restrained, and coerced employees in the exercise of therights guaranteed in Section 7 of the Act.6.By the foregoing conduct, Respondent has engagedin and is engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: 21ORDERRespondent,LeslieMetalArtsCompany, Inc., itsofficers,agents, successors,and assigns, shall:1.Cease and desist from:(a)Dominating or interfering with the administration ofthe Employee Communication Committee at its-plant 5 orwith, the formation or administration of any other labororganization of its employees and contributing support tothe Committee or to any other labor organization of itsemployees.(b) Giving effect to any agreement between itself and theEmployee Communication Committee.(c)Refusing to bargain collectively with InternationalUnion, United Automobile, Aerospace and AgriculturalImplement Workers of America (UAW), as the exclusivecollective-bargainingrepresentativeof its employees in thefollowing appropriate unit:All production and maintenance employees employedby the Employer at Plant No. 5 located at 3065 BretonRoad,Grand Rapids, Michigan; but excluding alloffice clerical employees, guards and supervisors asdefined by the Act.(d) Threatening employees that more rigid rules will beestablished or that other conditions of their employmentwould be changed to their disadvantage if they shouldselecta labor organization (not dominated by theCompany) as their collective-bargaining representative.(e) Promising or granting employees wage increases orother benefits or improvements in their conditions of workto dissuade or discourage them from joining or assisting theabove-named Union or any other labor organization (notdominated by the Company).(f) In any other manner interfering with, restraining, orcoercing employees in theexerciseof their right to self-organization, to form, join,or assistthe above-namedUnion or any other labor organization, to bargainSection 102.48 of theRules and Regulations, be adopted by the Board andbecome itsfindings,conclusions, and order, andall objectionsthereto shallbe deemed waived forall purposes. LESLIE METAL ARTS COMPANYcollectively through representatives of their own choosing,to engage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, orto refrain from any or all such activities.2.Take the following affirmative action, which isdeemed necessary to effectuate the policies of the Act:(a)Immediatelywithdraw all recognition from theEmployee Communication Committee as the representativeof its employees at plant 5 for the purpose of dealing withthe Company concerning grievances, labor disputes, wages,rates of pay, hours of employment, or other conditions ofemployment, and completely disestablish the Committee assuch representative.(b) Upon request, bargain collectively with the Union asthe exclusive collective-bargaining representative of theemployees in the unit described above with respect to ratesof pay, wages, hours of employment, and other terms andconditions of employment, and, if an agreement is reached,embody it in a signed contract.(c) Post at its plant 5 in Grand Rapids, Michigan, copiesof the attached notice marked "Appendix." 22 Copies of22 In the eventthatthe Board'sOrder is enforcedby a Judgment of aUnited StatesCourt ofAppeals, the words in the notice reading"POSTEDBY ORDER OF THE NATIONAL LABOR RELATIONS BOARD"shall be changedto read "POSTED PURSUANT TO A JUDGMENT OFTHE UNITED STATES COURT OF APPEALS ENFORCING ANORDER OF THE NATIONAL LABOR RELATIONS BOARD."147said notice, on forms provided by the Regional Director forrepresentative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to its employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered by anyother material.(d) Notify the Regional Director for Region 7, in writing,within 20 days from the date of the receipt of this Decision,what steps the Respondent has taken to comply herewith.23IT IS FURTHER RECOMMENDED that the objections to theconduct affecting the results of the election in therepresentation cases numbered above be sustained and thatthe election held on December 3, 1970, be set aside. In viewof my findings that employeesentimentalready expressedthrough authorization cards would be better protected by abargaining order than by a rerun election,itisalsorecommended that the petitions in the above-numberedrepresentation proceedings be dismissed.23 In the eventthatthis recommendedOrder is adopted by the Boardafter exceptions'have been filed,this provision shall be modifiedto read:"Notify theRegional Director for Region 7, in writing, within20 days fromthe date ofthisOrder, whatsteps the Respondent has takento complyherewith."